                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

TAIWAN M. DAVIS,

                Plaintiff,

         v.                                              Case No. 3:18-cv-00519-JPG-MAB

LT. CRANMER, et. al,

                Defendants.

                                MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

         This matter comes before the Court on the Report and Recommendation (“Report”) of

Magistrate Judge Mark A. Beatty regarding the defendants’ motion for summary judgment. (ECF

No. 30.) The Court may accept, reject, or modify—in whole or in part—the findings or

recommendations of the magistrate judge in a report and recommendation. FED. R. CIV. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are made.

Id. “If no objection or only partial objection is made, the district court judge reviews those

unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.

1999).

         Here, no party has filed an objection. The Court has reviewed the entire file and finds no

clear error in the Report. The Court accordingly:

   •     ADOPTS the Report in its entirety (ECF No. 30);

   •     GRANTS the defendants’ motion for summary judgment (ECF No. 22); and

   •     DIRECTS the Clerk of Court to enter judgment in favor of the defendants.

IT IS SO ORDERED.

DATED: JULY 15, 2019

                                                 1
    s/ J. Phil Gilbert
    J. PHIL GILBERT
    U.S. DISTRICT JUDGE




2
